Exhibit 10.42

BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN
RESTRICTED STOCK UNIT GRANT NOTICE


TO:    _____________________ (“Employee”)
We are pleased to inform you that you have been selected by Blucora, Inc. (the
“Company”) to receive a Restricted Stock Unit Award (the “Award”) under the
Blucora, Inc. 2016 Equity Inducement Plan (the “2016 Inducement Plan”). Each
restricted stock unit (an “RSU”) subject to the Award is equivalent to one share
of the Company’s Common Stock for purposes of determining the number of shares
of Common Stock (the “Shares”) subject to the Award.
The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the “Notice of Grant”) and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the 2016
Inducement Plan, which are incorporated by reference into the Notice of Grant.
Capitalized terms that are not defined in the Notice of Grant and the Agreement
have the meanings given to them in the 2016 Inducement Plan.
Grant Date:        
Number of RSUs
Subject to the Award:        
Vesting Commencement Date:        
Vesting Schedule:    33.33% of the RSUs will vest on the one-year anniversary of
the vesting start date and approximately 16.67% will vest at the end of each
six-month period thereafter, such that the RSUs will be fully vested on the
three-year anniversary of the vesting start date; provided that vesting will
cease upon your Termination of Employment and the unvested portion of the Award
will terminate.
Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued engagement as an employee for the vesting
period, for any period, or at all, and shall not interfere with your right or
the Company’s right to terminate your employment relationship with the Company
or its Related Companies at any time, with or without cause.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the 2016
Inducement Plan and the Award.
By your signature below, you agree that the Notice of Grant, the Agreement and
the 2016 Inducement Plan constitute your entire agreement with respect to the
Award and may not





99999-2134/129082929.2

--------------------------------------------------------------------------------

Exhibit 10.42

be modified adversely to your interest except by means of a writing signed by
the Company and you.
BLUCORA, INC.




By:   
Its:   
 
EMPLOYEE




   
Signature


 
 
Date:   


Attachments:
1. Restricted Stock Unit Agreement
2. 2016 Equity Inducement Plan
 
Address:    
   
Taxpayer ID:   



EXHIBIT A
BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN
RESTRICTED STOCK UNIT AGREEMENT


1.Grant. The Company hereby grants to the employee listed on the Notice of Grant
(the “Employee”) an Award of RSUs, as set forth in the Notice of Grant and
subject to the terms and conditions in this Restricted Stock Unit Agreement
(this “Agreement”) and the 2016 Inducement Plan. Unless otherwise defined
herein, the terms defined in the 2016 Inducement Plan shall have the same
meanings in this Agreement.
2.    Company’s Obligation. Each RSU represents the right to receive a Share on
the vesting date. Unless and until the RSUs vest, the Employee will have no
right to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
3.    Vesting Schedule. Subject to paragraph 4, to Section 10.2 of the 2016
Inducement Plan and to any other relevant 2016 Inducement Plan provisions, the
RSUs awarded by this Agreement will vest in the Employee according to the
vesting schedule specified in the Notice of Grant. The effect of a Company
approved unpaid leave of absence on the terms and conditions of the RSUs will be
determined by the Plan Administrator or chief human resources officer and
subject to applicable laws.
4.    Forfeiture upon Termination of Employment. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Employee has a
Termination of Employment for any or no reason prior to vesting, the unvested
RSUs awarded by this Agreement will thereupon be forfeited at no cost to the
Company.
5.    Payment After Vesting. Any RSUs that vest in accordance with paragraph 3
will be paid to the Employee (or in the event of the Employee’s death, to his or
her estate) in Shares on, or as soon as practicable after, the applicable
vesting date (but in any event, by the fifteenth day of the third month
following the tax year in which the RSUs vest), provided that, to the extent
determined appropriate by the Company, the minimum statutorily required federal,
state and local withholding taxes with respect to such RSUs will be paid by
reducing the number of vested RSUs actually paid to the Employee.
6.    Payments After Death. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.
7.    Rights as Stockholder. Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until the date of issuance of any such Shares under the 2016 Inducement
Plan.
8.    No Effect on Employment Relationship. The Employee’s employment
relationship with the Company and its Related Companies is on an at-will basis
only. Accordingly, the terms of the Employee’s employment relationship with the
Company and its Related Companies will be determined from time to time by the
Company or the Related Companies employing the Employee (as the case may be),
and the Company or the Related Companies will have the right, which is hereby
expressly reserved, to terminate or change the terms of the employment
relationship of the Employee at any time for any reason whatsoever, with or
without good cause or notice.
9.    Address for Notices. Any notice which either party hereto may be required
or permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify you from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.
10.    Award Is Not Transferable. Except to the limited extent provided in
paragraph 6, the Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void.
11.    Binding Agreement. Subject to the limitation on the transferability of
the Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
12.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company will determine, in its
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Employee (or his or her estate), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
13.    2016 Inducement Plan Governs. This Agreement and the Notice of Grant are
subject to all terms and provisions of the 2016 Inducement Plan. In the event of
a conflict between one or more provisions of this Agreement or the Notice of
Grant and one or more provisions of the 2016 Inducement Plan, the provisions of
the 2016 Inducement Plan will govern.
14.    Plan Administrator Authority. The Plan Administrator will have the power
to interpret this Agreement, the Notice of Grant and the 2016 Inducement Plan,
and to adopt such rules for the administration, interpretation and application
of the 2016 Inducement Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any RSUs have vested). All actions taken and all interpretations
and determinations made by the Plan Administrator in good faith will be
conclusive and binding upon the Employee, the Company and all other interested
persons. No member of the Plan Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
2016 Inducement Plan or this Agreement.
15.    Section 409A. The Award is intended to be exempt from the requirements of
Section 409A or to satisfy those requirements, and shall be construed
accordingly.
16.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Delaware without reference to any choice-of-law rules.



-2-


99999-2134/129082929.2